         Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 1 of 18



                  IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

 XY PLANNING NETWORK, LLC;
 and FORD FINANCIAL SOLUTIONS, LLC,
                                                           Civil Action No.
                Plaintiffs,

         v.
                                                           COMPLAINT
 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION; and WALTER
 “JAY” CLAYTON III, in his official capacity as
 Chairman of the United States Securities and
 Exchange Commission,

                Defendants.


                                       Introduction

       Congress responded to the 2008 financial crisis by passing the Dodd-Frank Act, a

sweeping set of financial reforms designed to level the regulatory playing field for firms that

provide the same services in the same markets. One of the gaps that the Dodd-Frank Act

sought to close concerned the standard of conduct applicable when individuals receive

recommendations and advice on how to invest their money in markets. Investment advisers

have traditionally been subject to a fiduciary standard, while brokers and dealers have not.

Over time, the line between advisers and broker-dealers had blurred, with an increasing

number of broker-dealers performing many of the same services as investment advisers,

without having to satisfy the same regulatory requirements in doing so.

       Dodd-Frank sought to fix this problem. In section 913 of the Act, Congress directed

the Securities and Exchange Commission to study the problem and prepare a report with

recommendations on how to eliminate the regulatory gap. It authorized the SEC, after

having commenced a rulemaking to consider the study, to promulgate rules requiring that
         Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 2 of 18



the standards of conduct for providing personalized investment advice “be the same,” and

that the standard shall be to act in the best interest of the investor “without regard to” the

personal interests of the broker, dealer, or investment adviser providing the advice.

       At first, the SEC heeded Congress’s mandate. Its staff studied the problem and

prepared a report recommending the adoption of a universal standard of conduct: the

“without regard to” standard. But last year, the SEC broke from Dodd-Frank’s

requirements—and the recommendations of its own staff—by proposing a rule adopting

neither a universal standard nor a “without regard to” standard. Under the SEC’s so-called

“best interest” rule, the final version of which it promulgated in July 2019, a broker-dealer

is permitted to take into account its own personal interests in providing recommendations

and advice to investors on how to invest their life savings. This new rule means that broker-

dealers may maintain harmful conflicts of interests while being able to market themselves

as trusted advisers acting in their client’s best interests. The rule thus circumvents a key

goal of Dodd-Frank—leveling the playing field—and increases investor confusion.

       The plaintiffs bring this suit to challenge the “best interest” rule as unlawful. One

plaintiff is a network of registered investment advisers, while the other plaintiff is a member

of that network and itself a registered investment adviser. They are injured by the “best

interest” rule because it causes them a competitive disadvantage with respect to broker-

dealers, makes it more difficult to differentiate their fiduciary standard of conduct from the

lower standard of conduct now applicable to broker-dealers, and reduces the incentive for

broker-dealers to register as an investment adviser and thus join the network as a member.

The plaintiffs seek a declaration that the “best interest” rule exceeds the SEC’s statutory

authority and is arbitrary, capricious, or otherwise not in accordance with law, in violation

of the Administrative Procedure Act. They ask this Court to vacate and set aside the rule.


                                              2
         Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 3 of 18



                                Jurisdiction and Venue

       1.      This Court has subject-matter jurisdiction over this action under 5 U.S.C.

§ 702 and 28 U.S.C. § 1331.

       2.      Venue is proper under 28 U.S.C. § 1391.

                                          Parties

       3.      XY Planning Network is an organization of over 1,000 financial planners

working under registered investment advisers (or RIAs) that provide financial-planning

services on a fee-for-service basis, primarily to Gen X and Gen Y consumers. After five

years of rapid growth, XYPN now comprises more than 5% of all state-registered RIAs

doing financial planning nationwide.

       4.      XYPN provides an array of services to help its members start, grow, and

maintain their RIA financial-planning businesses—from registration and compliance

services, to technological, business, and consulting services. The organization also hosts

conferences and events for the benefit of RIAs. By creating a community of fellow financial

planners, the organization further supports RIAs by allowing them to connect with (and

learn from) their peers. Thanks in part to these services, financial-planning firms who join

XYPN have an annual failure rate of less than 6%.

       5.      XYPN requires all members who join to sign a fiduciary oath to act in the

best interests of their clients, and to pay an annual fee of approximately $5,000.

       6.      Advisers join XYPN in large part for a simple reason: because they are

legally required to register as an investment adviser to provide financial-planning services,

including investment advice. This means that an adviser who wishes to charge fees for

investment advice must seek out compliance services to register their RIA businesses, and

will often need technology, coaching, and consulting services to succeed as RIAs. XYPN


                                             3
         Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 4 of 18



provides these services and more, which helps account for its rapid growth. In just five

years, the organization now has about as many advisers as a top-30 broker-dealer. And for

the last two years, XYPN has been recognized as an Inc. 5000 fastest-growing business.

       7.      The SEC’s “best interest” rule presents a significant threat to XYPN’s

business and to the businesses of its members. It does so in two primary ways. First, XYPN’s

business model depends in substantial part on financial planners having an incentive to

register as RIAs. By failing to impose a standard of conduct for broker-dealers that is the

same as the standard for investment advisers, as required by Dodd-Frank section 913(g),

the SEC’s rule reduces the likelihood that broker-dealers will register as investment

advisers, resulting in a loss of business for XYPN. Second, the SEC’s rule poses a competitive

threat to XYPN’s members. In subjecting broker-dealers to a lower standard of conduct

than RIAs, the rule allows broker-dealers to pursue their own financial interests even when

providing the same financial-planning services as RIAs, while also reducing their legal

exposure. And the rule does so while using the label “best interests” to refer to the lower

standard of care applicable to broker-dealers, making it more difficult for RIAs to

differentiate the fiduciary duty they owe—and their own “best interests” standard of

conduct—from the duty owed by broker-dealers under the rule. This results in a

competitive disadvantage to XYPN’s members, who sign a fiduciary oath to act in client’s

best interests. And this competitive harm in turn injures XYPN by increasing members’

risk of failure and thus reducing membership fees.

       8.      Ford Financial Solutions, LLC is a registered investment adviser that

provides financial-planning services on a fee-for service basis. It is located at 33 West 60th

Street, New York, NY 10023, and is therefore a resident of this district. Ford Financial




                                              4
         Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 5 of 18



Solutions has operated as an RIA for over three years and serves approximately 80 clients

in and around New York every year.

       9.      Julie Ford, the owner and principal of Ford Financial Solutions, is a member

of XYPN and has been for over three years. As part of this membership, she has signed a

fiduciary-duty oath to act in her clients’ best interests. As a member of XYPN, she pays

XYPN an annual fee of approximately $5,000.

       10.     Ford believes that the SEC’s “best interest” rule will allow broker-dealers to

have an unfair competitive advantage in attracting new clients that she would otherwise

serve. Specifically, Ford is concerned that, under the new rule, consumers will not be able

to effectively differentiate the duty that she owes clients from the lower duty broker-dealers

owe clients, which will harm her ability to attract new customers. Ford is also concerned

that, under the new rule, broker-dealers will be able to provide the same advice that she

does while having a lower level of responsibility to clients, fewer regulatory obligations, and

thus less legal exposure.

       11.     The Securities and Exchange Commission is an agency of the United States.

It promulgated the rule challenged in this case and is responsible for enforcing it. Walter

“Jay” Clayton III is the SEC’s Chairman. He is sued in his official capacity.

                                   Factual Allegations

A.     The disparate regulatory regimes for investment advisers and
       broker-dealers

       12.     Today, investment advisers and broker-dealers are both in the business of

helping people manage their money, invest their savings, and plan for their financial

futures. But there have long been “[d]ifferences in the regulation of broker-dealers and

investment advisers [as] a consequence of the historically different functions and activities



                                              5
         Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 6 of 18



of investment advisers and broker-dealers and different governing statutes.” SEC, Study on

Investment Advisers & Broker-Dealers 104 (Jan. 2011) (“Section 913 Study”).

       13.     Investment advisers are fiduciaries for their clients. They “provide a wide

range of investment advisory services and play an important role in helping individuals and

institutions make significant financial decisions.” Id. at 6. Because of the importance of these

services, investment advisers are regulated by federal and state law, which requires them to

register and comply with a host of other obligations. More than 15,000 investment advisers

are registered at the state level, while over 11,000 are registered with the SEC. Id. Many of

these state-registered RIAs, as mentioned above, are members of XYPN.

       14.     “Like investment advisers, broker-dealers provide services that play an

important role in helping retail and institutional investors make significant financial

decisions.” Id. at 8. Traditionally, they have served as “intermediaries” for investors,

offering arm’s-length sales recommendations as a broker (i.e., “one who acts as an agent for

someone else”), a dealer (i.e., “one who acts as principal for its own account”), or both. Id.

at 9. Unlike investment advisers, broker-dealers have not historically been subject to a

fiduciary standard and are not required to register as investment advisers to perform

brokerage or dealer services.

       15.     Given these different regulatory regimes, many broker-dealers have, over

time, increasingly sought to provide investment advice to clients without having to become

RIAs. They have sought, in other words, to reap the benefits of functioning as an

investment adviser without incurring any of the regulatory burdens of being designated as

one. In particular, because the standard of conduct for broker-dealers has been lower than

the standard for investment advisers—allowing broker-dealers to pursue their own financial




                                               6
         Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 7 of 18



gain when making recommendations to investors—brokers have a powerful incentive to

avoid registering as investment advisers and being treated as such for regulatory purposes.

        16.     This means that the traditional line between broker-dealers and investment

advisers has broken down in practice, benefiting brokers to the detriment of investors and

investment advisers. Among other things, the regulatory disparity between investment

advisers and broker-dealers, and the increasingly blurry functional line between them, has

undermined the “essential purpose” of a key Depression-era statute, the Investment

Advisers Act of 1940: “to protect the public from the frauds and misrepresentations of

unscrupulous tipsters and touts and to safeguard the honest investment adviser against the

stigma of the activities of these individuals.” H.R. Rep. No. 76-2639, at 28 (1940).

B.      The Dodd-Frank Act

        17.     Eventually, Congress stepped in. In 2010, after another financial crisis,

Congress passed a sweeping set of financial reforms known as the Dodd-Frank Wall Street

Reform and Consumer Protection Act, Pub. L. No. 111-203, 124 Stat. 1376 (July 21, 2010).

        18.     A key issue in the hearings leading up to the passage of Dodd-Frank was

“the inconsistent regulatory regimes that exist[ed]” in different financial markets, including

the market “for investment advisors and broker dealers.” Enhancing Investor Protection and the

Regulation of Securities Markets: Hearing Before the S. Comm. on Banking, Housing, and Urban Affairs,

111th Cong. 12 (2009) (prepared statement of John. C. Coffee, Jr.). Dodd-Frank’s

supporters emphasized the need to close existing “regulatory gap[s]” to prevent bad actors

from “just reorganiz[ing] to fit into an exemption.” Oversight of the U.S. Securities and Exchange

Commission: Evaluating Present Reforms and Future Challenges: Hearing Before the Subcomm. on Capital

Markets, Insurance, and Government Sponsored Enterprises of the H. Comm. on Financial Services, 111th

Cong. 12 (2010); see also 143 Cong. Rec. S5881 (daily ed. July 15, 2010) (statement of Sen.


                                                 7
         Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 8 of 18



Hutchinson) (emphasizing that Dodd-Frank was intended to “make sure the huge gaps that

existed that allowed systemic regulatory arbitrage could no longer take place”); id. at S5888

(statement of Sen. Johnson) (identifying “gaps in regulation” as a cause of the crisis, because

“rules that applied to some financial companies but not all opened loopholes that bad actors

could exploit”). In Dodd-Frank, Congress sought to level the playing field and close

loopholes across markets.

        19.     As part of this goal, Congress sought to fill the gap between investment

advisers and broker-dealers. Dodd-Frank supporters wanted to “ensure that all investment

professionals that offer personalized investment advice have a fiduciary duty imposed on

them” to prevent brokers from “push[ing] higher commission products that may be

inappropriate for a particular client.” 143 Cong. Rec. S5870 (statement of Sen. Akaka).

        20.     Both the House and Senate included provisions in their proposed bills

designed to unify the standards governing broker-dealers and investment advisers in light

of the increasingly similar services they provided. See Michael V. Seitzinger, Congressional

Research Serv., The Dodd-Frank Wall Street Reform and Consumer Protection Act: Standards of

Conduct of Brokers, Dealers, and Investment Advisers 5 (Aug. 19, 2010) (pointing to “the increase

of discretionary accounts in which a broker-dealer has at least some control over the buying

and selling of securities without always informing the client of each action,” and “other

kinds of accounts that broker-dealers have come to offer in addition to the transaction-

based account, such as fee-based accounts,” as examples of the “blurring” distinction

between broker-dealers and investment advisers). In the House bill, the same standard of

care would apply to both broker-dealers and investment advisers. Id. (citing H.R. 4173,

§ 7103). In the Senate bill, the SEC was ordered to conduct a study to determine the




                                               8
         Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 9 of 18



effectiveness of the existing standards for broker-dealers and advisers and then make rules

“concerning any gaps or overlaps found by the study.” Id.

       21.     Section 913 of the Dodd-Frank Act “forged a kind of compromise” between

the House and Senate bills by ordering the SEC to conduct a study and giving it rulemaking

authority only to harmonize the standard applicable to broker-dealers and investment

advisers. Id. Section 913 consists of eight subsections, each of which builds off the previous

subsection. See Pub. L. No. 111-203, § 913, 124 Stat. 1376, 1824–30 (July 21, 2010).

       22.     Subsection (a) defines the term “retail customer.” Id. at 1824.

       23.     Subsection (b) directs the SEC to “conduct a study to evaluate” the “existing

legal or regulatory standards of care for brokers, dealers, [and] investment advisers” when

“providing personalized investment advice and recommendations about securities to retail

customers,” and to assess “whether there are legal or regulatory gaps, shortcomings, or

overlaps” in those standards. Id. at 1824–25.

       24.     Subsection (c) contains a list of fourteen items that the SEC must consider

in conducting the study. Id. at 1825–27.

       25.     Subsection (d) requires the SEC to “submit a report on the study” to

Congress describing the agency’s findings and proposing recommendations for eliminating

any “legal or regulatory gaps, shortcomings, or overlaps.” Id. at 1827.

       26.     Subsection (e) requires the SEC to “seek public input, comments, and data

in order to prepare the report.” Id.

       27.     Subsection (f) authorizes the SEC to “commence a rulemaking” in light of

the study and report “to address the legal or regulatory standards of care for brokers,

dealers, [and] investment advisers,” and requires that the agency “consider the findings

conclusions, and recommendations of the study.” Id. at 1827–28.


                                              9
         Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 10 of 18



        28.     Subsection (g) then grants the SEC specific authority, after commencing a

rulemaking, to “promulgate rules” concerning “the standard of conduct” for broker-

dealers and investment advisers. Id. at 1828. It contains two important parts.

        29.     The first part, subsection (g)(1), authorizes the SEC to “promulgate rules to

provide that, with respect to a broker or dealer, when providing personalized investment

advice about securities to a retail customer . . . , the standard of conduct for such broker or

dealer with respect to such customer shall be the same as the standard of conduct applicable

to an investment adviser under section 211 of the [Advisers Act].” Id. (codified at 15 U.S.C.

§ 78o(k)(1)).

        30.     The second part, (g)(2), authorizes the SEC to “promulgate rules to provide

that the standard of conduct for all brokers, dealers, and investment advisers, when

providing personalized investment advice about securities to retail customers . . . , shall be

to act in the best interest of the customer without regard to the financial or other interest

of the broker, dealer, or investment adviser providing the advice.” Id. (codified at 15 U.S.C.

§ 80b-11(g)(1)). It further provides that “[s]uch rules shall provide that such standard of

conduct shall be no less stringent than the standard applicable to investment advisers under

section 206(1) and (2) of [the Advisers Act] when providing personalized investment advice

about securities.” Id. at 1829.

        31.     Finally, subsection (h) turns to enforcement. It harmonizes enforcement by

granting the SEC the same authority “with respect to violations of the standard of conduct

applicable to a broker or dealer” as it has “with respect to violations of the standard of

conduct applicable to an investment adviser.” Id. at 1829–30.




                                              10
         Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 11 of 18



C.      The SEC’s section 913 study

        32.      The SEC’s staff conducted the study required by Dodd-Frank and published

its report in January 2011 after receiving over 3,500 comment letters. See Section 913 Study

at ii. Both the study and the comments demonstrated that there was substantial “confusion

by retail investors regarding the roles, titles, and legal obligations of investment advisers

and broker-dealers.” Id. at v. The report’s recommendations were “designed to address

investor confusion and provide for a stronger and more consistent regulatory regime for

broker-dealers and investment advisers providing personalized investment advice about

securities to retail investors.” Id.

        33.      “Consistent with Congress’s grant of authority in Section 913,” the report

recommended that the SEC “engage in rulemaking specifying a uniform fiduciary standard

of conduct that is no less stringent than currently applied to investment advisers under

Advisers Act Sections 206(1) and (2) that would apply to broker-dealers and investment

advisers when they provide personalized investment advice about securities to retail

customers,” as contemplated by subsection (g)(2). Section 913 Study at v, 101. The report

further recommended, as contemplated by subsection (g)(1), that “the standard of conduct

for all brokers, dealers, and investment advisers, when providing personalized investment

advice about securities to retail customer . . . , shall be to act in the best interest of the

customer without regard to the financial or other interest of the broker, dealer, or

investment adviser providing the advice.” Id. at vi. The report called on the agency to

harmonize the regulatory protections “to the extent that harmonization appears likely to

add meaningful investor protection.” Id. at 104.

        34.      The report determined that these recommendations, if implemented, would

benefit investors. As for the costs, the staff understood that imposing the uniform standard


                                             11
        Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 12 of 18



of conduct contemplated by section 913(g) would, among other things, create an incentive

for broker-dealers to register as investment advisers (or conversely put, reduce the disincentive

they’d have to avoid registering). The report acknowledged the likelihood that “[b]roker-

dealers might deregister and register as investment advisers and, in the process, convert

their brokerage accounts into advisory accounts (subject to advisory fees).” Id. at 158; see

also id. at 162 (recognizing that broker-dealers might “respond to a new standard by

choosing from among a range of business models, such as converting brokerage accounts

to advisory accounts, or converting them from commission-based to fee-based accounts”).

D.      The SEC’s “best interest” rule

        35.     Seven years later, in 2018, the SEC proposed a rule rejecting the approach

recommended by the study in favor of preserving the regulatory gap that Congress intended

to close. Notice of Proposed Rulemaking, Regulation Best Interest, 83 Fed. Reg. 21,574 (May

9, 2018). Despite Congress’s requirement that it do so, the proposed rule did not adopt a

uniform fiduciary standard for broker-dealers and investment advisers. Id. at 21,575. Nor

did it adopt the study’s recommendation that broker-dealers “act in the best interest of the

customer without regard to” their own interests—instead requiring only that broker-dealers

“act in the best interest of the retail customer at the time the recommendation is made

without placing the financial or other interest of the broker-dealer . . . ahead of the interest

of the retail customer.” Id.

        36.     During the public comment period, XYPN co-founder Michael Kitces

submitted a comment opposing the rule’s adoption. Echoing the concerns identified in the

study, Kitces explained that the proposed rule would mislead consumers who do not

understand the difference between broker-dealers and investment advisers or the disparate

standards governing their conduct. Kitces further explained that this harm was exacerbated


                                               12
        Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 13 of 18



because the SEC was also operating under a misunderstanding of the Advisers Act: Except

for the narrow category of advice “solely incidental” to the provision of brokerage services,

broker-dealers are supposed to register as investment advisers before they give advice to

retail investors, which triggers a fiduciary-duty standard. Thus, any broker-dealer who

wanted to give even episodic investment advice to clients would have to register as an

investment adviser and be subject to a fiduciary duty.

        37.     In July 2019, the SEC promulgated a final rule that adhered in significant

respect to the proposed rule. See Regulation Best Interest: The Broker-Dealer Standard of Conduct,

84 Fed. Reg. 33,318 (July 12, 2019). The final rule sets forth “the standard of conduct for

[a] broker or dealer” “when providing personalized investment advice about securities to

a retail customer,” but it does not provide that the standard “shall be the same as the

standard of conduct applicable to an investment adviser under section 211 of the

Investment Advisers Act of 1940,” as required by Dodd-Frank section 913(g)(1). Nor does

the rule provide that the standard for broker-dealers “shall be to act in the best interest of

the customer without regard to the financial or other interest” of the broker-dealer, as

required by section 913(g)(2).

        38.     To the contrary, the final rule maintains a different standard of conduct for

broker-dealers and investment advisers. And it expressly rejects the “without regard to”

language in favor of a different standard entirely: that a broker-dealer, “when making a

recommendation of any securities transaction or investment strategy involving securities

(including account recommendations) to a retail customer, shall act in the best interest of

the retail customer at the time the recommendation is made, without placing the financial

or other interest of the [broker or dealer] ahead of the interest of the retail customer.” 84

Fed. Reg. at 33,491 (to be codified at 17 C.F.R. § 240.15l-1(a)(1)); see id. at 33,331–32


                                               13
        Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 14 of 18



(declining to adopt section 913(g)(2)’s “without regard to” standard). Under this new

standard—the key parts of which the agency leaves largely undefined—broker-dealers are

permitted to take into account their own interest in making investment recommendations.

       39.     Because the agency declined to comply with section 913(g)’s requirements,

it expressly disavowed any reliance on that provision for its authority in promulgating the

rule. Id. at 33,330–32. Instead, it took the position that Congress gave it the authority to

disregard subsection (g)’s strictures by enacting subsection (f)—even though that provision

speaks only of “commenc[ing] a rulemaking,” not promulgating a rule (as subsection (g)

does), and even though such an interpretation would render subsection (g) superfluous. Id.

at 33,330, 33,491.

       40.     In addition, the rule does not adequately explain why it rejected the expert

recommendations contained in the section 913 study in favor of an amorphous standard.

The SEC says that it departed from the “without regard to” standard recommended by its

staff—and required by Dodd-Frank subsection (g)(2)—based on a concern that this

language “would be inappropriately construed.” Id. at 33,332. But, at the same time, the

agency expressly acknowledged that any misinterpretation would be unreasonable, and

then substituted in its place an unclear standard of its own. Id. at 33,331–32 & n.128; see

also 83 Fed. Reg. at 21,586 (notice of proposed rulemaking). The final rule also contravenes

the evidence in the administrative record, which showed that the rule fails to protect

investors to the degree contemplated by Dodd-Frank and will only perpetuate investor

confusion, not eliminate it. And the SEC’s cost-benefit analysis fails to take full account of

the costs imposed by its ambiguous “best interest” standard to both investors and industry.

       41.     The harmful consequences imposed by the rule, moreover, are exacerbated

because of a parallel interpretation issued by the agency on the same day as the rule. See


                                             14
         Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 15 of 18



Commission Interpretation Regarding the Solely Incidental Prong of the Broker-Dealer Exclusion From the

Definition of Investment Adviser, 84 Fed. Reg. 33,681 (July 12, 2019) (to be codified at 17 C.F.R.

pt. 276). That interpretation takes an impermissibly broad view of a statutory exception to

the definition of “investment adviser.” Section 202(a)(11)(C) of the Advisers Act (codified at

15 U.S.C. § 80b-2(a)(11)) excludes from that definition—and thus excuses from the

fiduciary standard and registration requirement—a broker or dealer ‘‘whose performance

of [] advisory services is solely incidental to the conduct of his business as a broker or dealer

and who receives no special compensation’’ for those services (known as the ‘‘broker-dealer

exclusion’’). The SEC interpreted the broker-dealer exclusion beyond what the plain

statutory text allows, taking the position that the “solely incidental” requirement is satisfied

so long as a broker-dealer’s investment “advice is provided in connection with and is

reasonably related to the broker-dealer’s primary business of effecting securities

transactions.” 84 Fed. Reg. at 33,685. In adopting this view, the agency was in effect

resurrecting the same interpretation that the D.C. Circuit previously invalidated as

impermissible in Financial Planning Ass’n v. S.E.C., 482 F.3d 481 (D.C. Cir. 2007). The upshot

is that the SEC’s “best interest” rule has much broader effect than it otherwise would.

                                       Claims for Relief

   Claim One: Action in excess of statutory authority (5 U.S.C. § 706(2)(C))

        42.      Section 913(g) of the Dodd-Frank Act is the sole statutory provision that

gives the SEC authority to promulgate rules setting forth “the standard of conduct” for

broker-dealers “when providing personalized investment advice about securities to retail

customers.” By expressly disavowing reliance on this provision in its final rule—in a blatant

attempt to circumvent section 913(g)’s specific directives—the SEC has acted “in excess of




                                                  15
        Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 16 of 18



statutory jurisdiction, authority or limitations, or short of statutory right.” 5 U.S.C.

§ 706(2)(C). The rule is therefore unlawful under the APA.

    Claim Two: Action “not in accordance with law” (5 U.S.C. § 706(2)(A))

       43.     The rule violates the APA for a second reason: it is “not in accordance with

law,” id. § 706(2)(A)—specifically, Dodd-Frank section 913(g). Section 913(g)(1) provides

that, for any SEC rule establishing “the standard of conduct for [a] broker or dealer” “when

providing personalized investment advice about securities to a retail customer,” the

standard “shall be the same as the standard of conduct applicable to an investment adviser

under section 211 of the Investment Advisers Act of 1940.” The final rule fails this statutory

requirement. The standard of conduct it sets forth for broker-dealers is less than—not “the

same as”—the standard for investment advisers.

       44.     Likewise, the final rule is “not in accordance” with section 913(g)(2). That

section provides that, for any SEC rule establishing “the standard of conduct” for broker-

dealers “providing personalized investment advice about securities to retail customers,” the

standard “shall be to act in the best interest of the customer without regard to the financial

or other interest of the broker, dealer, or investment adviser providing the advice.” The

final rule, however, explicitly declined to adopt this statutorily mandated “without regard

to” standard. It instead adopted what the agency acknowledged was a different standard,

allowing broker-dealers to act in their own interests (financial and otherwise) so long as they

do not place those interests “ahead of the interest of the retail customer.” That standard

was not contemplated by Congress and violates section 913(g)(2)’s express requirements.

  Claim Three: Arbitrary or capricious agency action (5 U.S.C. § 706(2)(A))

       45.     The final rule also violates the APA because it is arbitrary and capricious. 5

U.S.C. § 706(2)(A). The SEC’s decision is contrary to the evidence before the agency and


                                              16
        Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 17 of 18



congressional intent. It overlooks or disregards material facts and evidence, and relies on

factors that Congress did not want it to consider. And the agency’s cost-benefit analysis is

deeply flawed: Many of the purported benefits lack an evidentiary foundation, while the

true costs of the agency’s regulation were not adequately considered.

        46.     Finally, the rule is inconsistent with the Advisers Act, which exempts broker-

dealers from the fiduciary standard and registration requirement imposed on investment

advisers only if the broker-dealer gives advice that is “solely incidental to the conduct of his

business as a broker or dealer.” 15 U.S.C. § 80b. The final rule suggests that the critical

difference between broker-dealers and investment advisers is about the duration of advice,

emphasizing that investment advisers and clients share a “generally ongoing” relationship,

while “the provision of recommendations in a broker-dealer relationship is generally

transactional and episodic.” 84 Fed. Reg. 33,331. By focusing on the episodic nature of the

advice and not whether the advice is “solely incidental” to the provision of brokerage

services, the final rule is inconsistent with the Investment Advisers Act.

                                    Request for Relief

        The plaintiffs request that the Court:

        A.      Declare that the final rule violates the APA because it is “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C.

§ 706(2)(C).

        B.      Declare that the final rule violates the APA because it is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” Id. § 706(2)(A).

        C.      Vacate and set aside the final rule and enjoin its enforcement;

        D.      Award the plaintiffs their reasonable costs, expenses, and attorneys’ fees;

and


                                              17
       Case 1:19-cv-08415 Document 1 Filed 09/10/19 Page 18 of 18



      E.     Grant the plaintiffs all other appropriate relief.


September 10, 2019                                   Respectfully submitted,

                                                     /s/ Jonathan E. Taylor
                                                     Deepak Gupta*
                                                     Jonathan E. Taylor
                                                     Alexandria Twinem**
                                                     GUPTA WESSLER PLLC
                                                     1900 L Street NW, Suite 312
                                                     Washington, DC 20036
                                                     (202) 888-1741

                                                     * pro hac vice forthcoming
                                                     ** application for admission forthcoming

                                                     Counsel for Plaintiffs




                                           18
